Title: Invoice from Robert Cary & Company, 17 November 1766
From: Robert Cary & Company
To: Washington, George



London 17th Novr 1766.

Invoice of Costs & Charges of Goods Shiped on board the Lord Campden John Johnstoun Commander for Virginia upon the proper Account and risque of Colo. George Washington & to him Consigned Vizt



Theo. Crowley Iron


25 M 8d. Nails @3/6
£ 4. 7. 6


Cask
. 1.10


25 M 8d. Nails @3/6
4. 7. 6


Cask
. 1.10


20 M 10d. Nails 4/3
4. 5. 0


Cask
. 1.10


20 M 10d. Nails 4/3
4. 5.  


Cask
. 1.10


12 M 20d. Nails 6/3
3.15.  


Cask
. 1.10


25 lb. best Glew 6d.
.12. 6


3 la: padlocks A 1/9
. 5. 3


3 Ditto B 2/3
. 6. 9


3 la: plate Stock Locks wt. Bars & Screws A 6/2
.18. 6


3 Ditto B 7/6
1. 2. 6


½ doz. turng Chissels sorted @10/ pr Dozn
. 5.  


4 la: Curry Combs 1/
. 4.  


1 brass sliding Parrallel Rule
. 7. 6


1 12 Inch brass Gunter Scale with Inches & tenths on one side & Inches & 12ths on the other
.19. 6


Cask
. 2. 6


A bundle qty



3 Bars of German Steel wt. 0. 1 Qr. 23 lb. @56/
1. 5. 6


1 Bar blisterd Steel wt. 0. 1 Qr. 22 lb. @32/8
.14. 2


Chas Wilkins Oil &ca


1⟨g.⟩ 1Q. op. of fine Oyl @9/
.11. 3


1 bottle for Do
. 1.  


10 Sml barls Lamp bla.
. 1. 3


1 Baskt for Oyl & bla[ckin]g
.  . 8


Sarah Bennet Bisquet


2 Qr white Bisquet 32/
.16.  


Kilderkin headg &ca
. 6.  


Humphry’s & Co. Blankets


2 ps. fine stripd Blankg @80/
8. 0. 0


4 dozn plaid Hose No. 3 11/6
2. 6. 0


4 dozn Do Do No. 4 12/6
2.10.  


Packing Cloth for 1 Bale
. 5.  


James Gordon Seeds


1 Peck of Gardn Peas
. 4.  


1 Ditto dwarf Marrow do
. 4.  


1 Do white Non parl Do
. 4.  


1 Do green Do
. 4.  



1 Oz. early Sugr loaf Cabbage
. 1.  


1 Oz. late Do
. 1.  


3 Oz. Scarlet Raddish
.  . 6


3 Oz. short toped Do
.  . 6


1 Oz. best Savoy
.  . 6


1 Oz. Lattice
. 1. 6


1 Oz. Scarlet Onion
.  . 6


4 Bags
. 2. 0


7 Bottles for Do
. 1. 9


1 Case
. 2. 6


John Brazier Guns


4 fowling pieces 4 foot in the Barl sml bore brass Mounted with Walnut Stocks Screw pin locks list Cases &ca @15/6
3. 2. 0


A Wood Case
. 2. 0


Andrews & Co. Grocery


6 lb. whi: Ginger @9d.
. 4. 6


best fig blue 3 lb. 1/6
. 4. 6


1 lb. french Indigo 5/6
. 5. 6


10 lb. Jordon Almds 1/6
.13. 4


4 lb. finest Sago 20d.
. 6. 8


10 fine dble loaves Sugr wt 69 lb. 10¾
3. 1. 9 3/4


10 Single Do Do weight 1 C. 0 Q. 8½ lb. @72/
3.17. 5 1/4


Cask
. 3. 6


Chest Cord & Cording
.17. 6


Frans Nalder Cheese


1 Cheshire Cheese 29¾ lb. @5d.
.12. 4


2 dble Gloucr Do 28 Do 6d.
.14. 0


A Case
. 1. 2


Robt Cartony Tea


5 lb. finest Hyson Tea @18/
4.10. 0


5 lb. fine Green Do 14/
3.10. 0


Tin Sugar box & case
. 8.  


Susanna Coleman Breec[he]s


1 pair Buck Breeches
1. 8. 0


Richards & Co. Hose


6 pr Mens super[fin]e grey worsted Hose @6/
1.16. 0


6 pr Do 4d. fine wt. thrd Do 7/
2. 2. 0


Wm Tidmarsh Cards


4 pr of Tow Cards @16/
. 5. 4


4 pr of Strong Wool 24/
. 8. 0


2 pr of Stock Cards 3/6
. 7. 0


2 pr of Strong Do 4/
. 8. 0



Wm Crozer Braziel


4 lb. of Braziel @7d.
. 2. 4


Elizath Nicholls Brushes


2 pair Weavers Brushes
. 2. 8


Willm Kilpin Tools


To 4 Shekels
. 4. 8


To a pr of yard Temples
. 1. 0


To a pair of Pickers & a pr Shears
. 2. 0


John Payne Buckles


A pair of Silver knee Buckles
. 7.  


A Sett of Filligree Metal gilt Buckles in a case
.17. 0


Mary Scott & Son Cutlery


½ dozn buck Tables [knives]
. 3. 9


1 dozn green Ivory Tables swelld bosom Forks
1.10. 0


1 fine Buffalo bladed pocket knife London made
.10. 6


2 fine cuttg out Scissars 1/6
. 3.  


1 pr large strong Do
.  .10


2 pr Do 2/
. 4.  


½ dozn pr green Ivory Tables [knives]
.14. 0


2 setts strong Diamd cut steel Buckles @1/6
. 3.  


1 Butchers Steel
. 1. 8


1 Curriers Steel
.  .10


1 fine polished Gun Vice
. 2. 6


2 dozn horn Combs 1/2
. 2. 4


1 pr Taylors Shears
. 1. 1


200 sml perch hooks
.  . 6


Thoms Johnston Turnery


6 la: dry rubg Clamps
.12.  


Mount & Page Staty


½ Rheam Paper
. 3. 6


10 Qrs. best 4to Paper
. 4. 6


½ Rheam fine Dutch arms cut
. 6. 6


J. Brotherton Books


Larboratory or School of Arts—out of Print Museum Rusticum 33 Nos. bound in 6 Vols.
1.19. 0


Handmaid to the Arts 2 Vols.
.12. 0


Diaper Weavers director or figure Weavrs compn not to be found



Timoy Bevan & Son Apothy


4 Oz. Magnes Alba
. 1. 3


2 Oz. best Rhubarb
. 3. 6


2 Oz. Matthews Pills
. 2.  


6 Oz. Spirits Hartshorn
. 1. 6



1 lb. 6 oz. Daffes Elixer 2/8
. 3. 8


2 Oz. Pilex duobus
. 2. 0


2 Oz. Cosia
. 2. 0


Bryony Water 2 lb.
. 4. 2


8 Oz. red Precipitate
. 4.  


25 lb. Antimony (dear) 5d.
.10. 5


4 lb. flower of Brimstone
. 1. 6


4 lb. whe Arsenack
. 2.  


3 bottle’s & 3 Sml Pots
.  . 9 1/2


2 flint stopd Bottles
. 1. 1


Box & Cord
. 1. 2


Chas Brown Corks


10 Groce of Corks @2/
1. 0. 0


1 Bag
.  . 6


Mrs Shelbury & Co. Milli[ner]y


To Necklace & Earings
1. 1. 0


4 yds pea green Ribn @7d.
. 2. 4


4 yds blew Do
. 2. 4


4 yds crimson Do
. 2. 4


3 Egrets for Do
. 6. 0


A piece of Hair Ribbn
.18. 6


Velvet Satten Cloak wt. silk Shag & broad⟨line⟩, Ribn & Makg
4.19. 0


4 M short Whites 9d.
. 3. 0


1 M best Londn Needles
. 4. 6


4 Oz. 4d. thrd 4 Oz. 6d. Ditto
. 3. 2


4 Oz. 8d. Do 4 Oz. 12d. Ditto
. 5. 8


4 Oz. 8d. Cotton
. 2. 4


4 Oz. barbers Netting Silk
. 6. 6


4 Oz. Chineese Do
.12. 6


A Neat Tortoise shell Comb & case
. 4. 0


3 pr kid Gloves col[ore]d
. 6. 6


3 pr Mitts @1/6
. 4. 6


A Neat Fan
. 5.  


1 Groce Shirt Buttons
. 3.  


Box & Cask
. 3. 6


Davidson & Co. Sadlery


4 pair Stirrip leathers 1/1½
. 4. 6


2 Checkd Sadl. Cloths bound 2/6
. 5.  


Jno. Didsbury Shoes


4 pr wd. heeld Shoes
1.14. 0


2 pr Toed Clogs
.10. 0



Jno. Stabler Linnen


5 Ells fine Gulix Holl[an]d 7/
1.15. 0


3 Ells Suprfine Do 9/6
1. 8. 6


3 ps. super[fin]e Irish high bleachd yard wide No. 19 76 yds @5/
19.     


1 ps. fine Engh Cambk No. 223
3. 4. 0


4 yds fine 6/4 Muslin No. 1 5/
1. 0. 0


4 yd super[fin]e yd wide Do Jacconet No. 2 @8/
1.12. 0


4 yds sup[erfin]e 6/4 Do Do No. 3 13/
2.12. 0


12 fine rich silk handfs 4/
2. 8. 0


Case
.  .10


Benja. Kenton Porter


12 doz. fine old Porter Bottled Packd & wired 6/6
3.18. 0


3 Hampers
. 6. 0


pd Cartage & Shippg
. 3. 0


Richd Farrer & Co. China


2 blew & white China Milk Pots
. 4. 0


4 Slop Basons Do
. 7. 0


1 Galln Punch Bowl
.14. 0


1 two Qt Do Nankn bordr
. 6. 6


2 Sugr Dishes & Covers
. 4. 6


4 fine painted Image Quart Mugs @10/
2. 0. 0


Box
. 1. 6


John Spicer Shott


0 C. 1 Qr. 0 lb. Small Shott 21/
. 5. 3


0 C. 1 Q. 0 lb. of la: Bird Shott 18/6
. 4. 7 1/2


0 C. 2 Q. 0 lb. Shott No. 1 & 2 17/6
. 8. 9


4 Bags 8d. Cask 6d. Carra. 6d.
. 1. 8


Mary Vaughton Sieves


1 dozn fine Iron Wheat Sieves @4/
2. 8. 0


headg & mattg
. 4. 6


Water & Porting
. 2. 0


[total]
145. 9.—


Entry Out Searchers Fees & Shippg Charges
3. 4. 6


Freight Primage & Bills of Loading
4.13. 6


Premo of £160 Insured at 2½ prCt & Policy
4. 5.—


Commn at 2½ pct
3.18.—



[£]161. 1.—


Errors Excepted pr Robert Cary & Co.
